Opinion issued December 20, 2007








In The
Court of Appeals
For The
First District of Texas
____________

NO. 01-07-01066-CV
____________

IN RE MEREDITH JEFFERS, Relator



Original Proceeding on Petition for Writ of Mandamus



* * *
____________

NO. 01-07-01067-CV
____________

IN RE MEREDITH JEFFERS, Relator



Original Proceeding on Petition for Writ of Prohibition



MEMORANDUM OPINION
	Relator in the above-referenced original proceedings, Meredith Jeffers, has
filed a petition for writ of mandamus and a petition for writ of prohibition
complaining of Judge Judy Warne's (1) December 19, 2007 order that relator contends
denied her Emergency Motion for Continuance and of the trial setting that relator
contends violates her request for jury trial.
	We deny the petition for writ of mandamus.  We also deny the writ of
prohibition.
	All pending motions not already ruled upon by prior order are overruled as
moot.
PER CURIAM

Panel consists of Chief Justice Radack and Justices Taft and Jennings.
1. The Honorable Judy Warne, judge of the 257th District Court of Harris 
County, Texas.  The underlying lawsuit is In the Interest of Aidan Marquise
Jeffers, trial court cause no. 2005-11210.